DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 2, 7, 8, 10, 11, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu Yaqin et al (CN105807411), hereinafter Xu in view of Sakaguchi et al. (US 2008/0272995), hereinafter Sakaguchi.
	In reference to claim 1, Xu discloses anti-peeping circuit for a display panel, the anti-peeping circuit (4) is configured to generate an anti-peeping signal (Fig. 5A-5D) 
	Xu does not discloses but in the same field of endeavor, comprising Sakaguchi discloses a waveform generator (4), wherein the waveform generator is connected to an anti-peeping electrode (23a and 23b) of the display panel as shown in Fig. 1 and Fig. 4.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the waveform generator in Xu as taught by Sakaguchi so that the viewing angle controlling means can independently control the viewing angles of the pattern area and the background area (paragraph [15]). 
	Claim 14 is method claim associated with apparatus claim 1 and therefore is rejected as the same reason as set forth above.
 
	In reference to claims 2 and 15, Sakaguchi discloses a calculating circuit (413 and 414), wherein the calculating circuit is connected to the waveform generator (411) and the anti-peeping electrode, respectively, and the calculating circuit is configured to amplify (using amplifiers 414) the anti-peeping signal and output the amplified anti-peeping signal to the anti-peeping electrode (23a and 23b of Fig. 1. Paragraph 42-43; and Fig. 10, paragraph 62-62).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilizing the calculating circuit of Xu as taught by Sakaguchi to provide the amplified signal a predetermined voltage level by a corresponding one of the amplifiers  and then output to a corresponding one of the electrode terminals (paragraph [63]).


	In reference to claims 7 and 16, Sakaguchi discloses the waveform generator further comprises an interruption unit (413) configured to control outputting of the anti-peeping signal in a case where a trigger signal (signal from the switching unit) is detected, and the trigger signal is provided by a timing controller (40), see paragraph [61].
	In reference to claim 8, Sakaguchi discloses wherein the waveform generator further comprises an input terminal (see input terminal in Fig. 9 to input terminal of circuit 402 in Fig. 10), and is configured to receive an instruction for generating the anti-peeping signal. For example when the angle switching unit is pressed, the controller 400 output a control signal to the circuit 402 to generate the anti-peeping signal (paragraph [61]).
	In reference to claim 10,  Xu discloses in Fig. 6, display device, comprising the anti-peeping circuit (4) according to and a display panel, wherein the display panel comprises an anti-peeping electrode (21), and the anti-peeping electrode is electrically connected to the anti-peeping circuit (paragraph [58-60]).
	In reference to claim 11, Xu discloses the display panel is a liquid crystal display panel (paragraph [60]), and the anti-peeping electrode is at a displaying side of the liquid crystal display panel and covers at least a display area as shown in Fig. 6.
	In reference to claim 12, Xu discloses the liquid crystal display panel comprises: a first substrate (13), a second substrate (2) opposite to the first substrate, and a liquid crystal layer (3) between the first substrate and the second substrate; and
.	
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Sakaguchi in view of Yoshiga et al. (U.S. Patent No. 8,194,016) hereinafter Yoshiga.
	In reference to claims 6 and 18, Xu discloses the waveform generator (4) to generate the anti-peeping signal in Fig. 5 and output the anti-peeping signal to the output terminal of the waveform generator. Xu does not disclose but in the same field of endeavor, Yoshiga discloses a display with peeping preventing function having a digital-to-analog converter to perform digital to analog conversion on anti-peeping signal (col. 4, lines 35-39). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the digital-to-analog converter to the combination of Xu and Sakaguchi to convert the peeping signal for further processing in the display device. 

Claims 9 and  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Sakaguchi in view of Xi et al. (US 2019/0206351), hereinafter Xi
	In reference to claim 13, Sakaguchi discloses a timing controller (400 in Fig. 4), wherein the timing controller is configured to be connected to the anti-peeping circuit 
	The combination of Xu and Sakaguchi does not disclose but in the same field of endeavor, Xi discloses a display device provided with an anti-peeping function (paragraph 7) and having a timing controller (110) is configured to be connected to anti-peeping circuit (160 and paragraph [29]) and a gate driving circuit (130) of the display panel (140) in Fig. 1 to provide a trigger signal (paragraphs [31] and [36]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller in the combination of Xu and Sakaguchi as taught by Xi to provide the display effect of a wide viewing angle makes confidential information vulnerable to onlookers and causes the leakage of confidential information (paragraph [3]).
	In reference to claim 9, Xu discloses the anti-peeping signal comprises a gradually changing level region in Fig. 5D and Xi discloses the anti-peeping signal has   gradually changing level and constant level in Fig. 5 at signal 145.

Allowable Subject Matter
Claims 3, 4, 5, 17, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the recited arts teaches or suggests:

 the anti-peeping circuit according to claim 2, wherein the calculating circuit comprises a first calculating sub-circuit and a second calculating sub-circuit;
the first calculating sub-circuit comprises a first input terminal, a second input terminal and a first output terminal,
the second calculating sub-circuit comprises a third input terminal, a fourth input terminal and a second output terminal,
a the first input terminal of the first calculating sub-circuit is connected to an output terminal of the waveform generator to receive the anti-peeping signal, the second input terminal of the first calculating sub-circuit is connected to a reference voltage terminal to receive a reference voltage, and the first output terminal of the first calculating sub-circuit is connected to the third input terminal of the second calculating sub-circuit; and
the fourth input terminal of the second calculating sub-circuit is connected to a bias voltage terminal to receive a bias voltage, and the second output terminal of the second calculating sub-circuit is connected to the anti-peeping electrode to output the amplified anti-peeping signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/DUC Q DINH/Primary Examiner, Art Unit 2692